Citation Nr: 0924790	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from May 1945 until November 1948, and from January 1951 
until September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the Veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for asbestosis.  

In April 2008, the Veteran and his spouse, accompanied by the 
Veteran's representative, testified before the undersigned 
Acting Veterans Law Judge at the local regional office.  The 
transcript of this hearing has been associated with the 
claims folder.

By way of a July 2008 Board decision, the Veteran's claim was 
reopened, based on new and material evidence.  The matter was 
remanded to the RO for further development and 
readjudication.  In April 2009, the Veteran's claim was again 
denied by the RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

The Veteran does not have a current diagnosis of asbestosis.  
There is no medical evidence a nexus between the Veteran's 
service and the claimed asbestosis.


CONCLUSION OF LAW

Service connection for asbestosis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA has complied with its duties to notify the Veteran under 
the VCAA.  VA sent a notice letter to the Veteran in December 
2003, prior to the original rating decision, which informed 
the Veteran of the evidentiary requirements to substantiate 
the claim for service connection.  The Veteran was informed 
of what evidence VA had obtained, as well as his and VA's 
respective duties for obtaining additional evidence.  
Further, VA requested that the Veteran submit any available 
medical evidence in his possession concerning his claimed 
disability.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In March 2006, VA 
sent the Veteran a letter explaining that a disability rating 
and an effective date of the award would be assigned if 
service connection was granted.  Following the March 2006 
letter to the Veteran, the claim was readjudicated by the RO.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2008).  

Thus, the Board finds that VA's duty to notify the Veteran 
was fully complied with in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the Veteran's service treatment records 
(STRs), as well as post-service treatment records from the 
local VA Medical Center (VAMC).  VA has also obtained private 
medical records as identified by the Veteran.  The Veteran 
was provided a travel board hearing in April 2008, and 
following a July 2008 remand, was given a VA examination in 
November 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Service Connection

The Veteran's STRs do not include any diagnosis of a lung 
condition.  A November 1948 examination report noted 
"normal" lungs, and chest X-rays taken in conjunction with 
the examination showed "no significant abnormalities."  The 
Veteran's separation examination report in 1952 indicated 
that his lungs and chest were normal.  

A June 1999 letter from Dr. G.D.L. to the Veteran's attorney 
indicated that the Veteran had asbestosis, based on X-ray 
findings of "scattered irregular opacities in both lung 
bases consistent with parenchymal fibrosis" and "pleural 
thickening along the lateral thoracic walls."  The Veteran's 
pulmonary function test (PFT) results showed normal vital 
capacity without airflow obstruction, but that his lung 
volumes and diffusion capacity were mildly reduced.  The 
doctor's diagnosis was "early pulmonary asbestosis."

The Veteran had a March 2002 VA examination.  The Veteran 
denied any productive cough, sputum, or hemoptysis.  He was 
able to do normal physical activities, but was somewhat 
limited because of other, non-asbestos-related medical 
conditions.  X-rays were negative for findings of pulmonary 
asbestosis.  PFT results revealed mild restrictive disease.  

November 2006 chest X-rays showed no infiltrate or pleural 
effusion in the Veteran's lungs.

In an April 2008 letter, Dr. D.P. asserted that he had 
treated the Veteran for the previous ten years, and during 
that time, the Veteran had been diagnosed with interstitial 
lung disease.  Dr. D.P. stated that the Veteran was "found 
to have asbestosis by a good B reader in pulmonary lung 
disease."  

The Veteran was again examined at the VA in November 2008.  
The examiner noted that the Veteran's military occupation 
involved asbestos exposure, and that his pre-service and 
post-service employment also involved exposure to asbestos.  
The Veteran informed the examiner that he was using an 
albuterol inhaler twice daily, and an albuterol nebulizer 
once a week.  The Veteran would have "flare-ups" 
approximately once a year, which would last one to two weeks.  
The Veteran claimed that he began to have phlegm in the back 
of his throat with postnasal drainage in 1952, which he 
considered part of his lung condition.  He said he first saw 
a pulmonary specialist in 1999, who noted early asbestos-
related disease.  His symptomatology at the time of the 
examination included a cough with clear to yellow sputum once 
a year for one to two weeks when he got a cold.  He regularly 
had phlegm in the back of his throat and some congestion.  
The Veteran had difficulty around smokers.  He experienced 
dyspnea with exertion if he walked more than one-half to 
three-quarters of a mile.  On physical examination, the 
Veteran's lungs were clear without wheezes or crackles.  X-
rays noted no change in the lungs since November 2006.  The 
Veteran's PFT results were normal.  The examiner found that 
there were "simply no significant objective findings to 
support a diagnosis of asbestosis or asbestos related 
disease."  The examiner opined that, as the Veteran worked 
for 41 years in occupations with potential exposure to 
asbestos, with only four of those years being his time in 
military service, even were the Veteran to develop an 
asbestos-related disease in his lifetime it would be "less 
likely than not caused by or related to military service and 
more likely than not caused by or related to civilian work."

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in April 2008.  The Veteran 
testified that he had asbestos exposure before, during, and 
after service.  During service, he developed a "little 
cough," which he believed at the time was a cold.  He 
testified that he was treated in service, but the doctors 
also thought it was a cold.  The Veteran first sought 
treatment from an "asbestos doctor" in 1999.  The Veteran 
indicated that he never had a doctor relate his current 
condition to asbestos exposure in service.

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  
Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Board finds that service connection for asbestosis or 
another asbestos-related disease is not warranted.  As noted 
above, service connection requires three elements: a medical 
diagnosis of a current disability; evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the current diagnosis and the in-
service disease or injury.  In this case, there is neither a 
currently-diagnosed medical condition, nor a nexus to 
service.

The Board concedes that the Veteran was exposed to asbestos 
in service.  The Board also finds that the Veteran was 
exposed to asbestos years before his service and for many 
years following service.  

The Veteran's claim must be denied because he does not have a 
current diagnosis of asbestosis.  

Both the March 2002 and November 2008 VA examination reports 
are clear that the Veteran does not have an asbestos-related 
lung disease.  All of the reports are based on a physical 
examination and X-ray findings.  Further, the Veteran's chest 
was also X-rayed in November 2006, the report of which was 
negative for findings of a lung disease.

Two doctors have concluded that the Veteran has either 
asbestosis or another interstitial lung disease.

The June 1999 letter from Dr. G.D.L. indicates that X-rays of 
the Veteran's chest showed irregular opacities consistent 
with parenchymal fibrosis and pleural thickening along the 
lateral thoracic walls.  These findings are contradicted by 
the X-rays taken in March 2002, November 2006, and November 
2008, all of which showed no fibrosis or pleural thickening.  
The Board finds that the three VA X-ray reports showing no 
signs of lung disease are more persuasive than the singular 
X-ray report from Dr. G.D.L. indicating early pulmonary 
asbestosis.  The VA X-ray reports are the findings of three 
different medical providers, as compared to only one doctor's 
finding that the Veteran does have a lung disease.  Further, 
even if the June 1999 findings by Dr. G.D.L. were accurate, 
they do not show a currently-diagnosed medical condition, as 
more current reports show that the Veteran does not have an 
asbestos-related disease.  Service connection requires a 
currently-diagnosed disability.  Dr. G.D.L.'s ten-year-old 
opinion does not support a finding that the Veteran currently 
has an asbestos-related lung disease.

The Board finds that the April 2008 note from Dr. D.P. 
indicating that he treated the Veteran over a period of ten 
years for interstitial lung disease lacks credibility.  Dr. 
D.P. did not provide a basis for the Veteran's diagnosis of 
interstitial lung disease, other than the fact that he had 
treated him for ten years.  Contrary to this note, none of 
the private medical records from Dr. D.P.'s office show a 
diagnosis or treatment of a lung disease.  In fact, numerous 
private medical treatment reports list the Veteran's medical 
conditions, including coronary artery disease, hypertension, 
diabetes, and cerebrovascular accident among others, but none 
indicate a diagnosis of asbestosis.  The only potentially-
related evidence in the private medical records from Dr. D.P. 
are three 2007 references to an albuterol prescription.  The 
references to this prescription, however, do not indicate a 
diagnosis of asbestosis.  As with the diagnosis from Dr. 
G.D.L., Dr. D.P.'s opinion is also outweighed by the findings 
by three different VA providers, based on X-ray evidence, 
that the Veteran does not have asbestosis.  

The preponderance of the evidence is against a finding that 
the Veteran currently has an asbestos-related lung disease, 
and thus the Veteran is not entitled to the benefit of the 
doubt on this point.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 54-56.  Therefore, the Board finds 
that the Veteran does not have a currently-diagnosed medical 
condition for purposes of service connection.  Without a 
current disability, service connection is not warranted.  See 
38 U.S.C.A. § 1110; McClain v. Nicholson, 21 Vet. App. 319, 
320-21 (2007).  

Even were the Board to find that the Veteran does have a 
current diagnosis of asbestosis, the Board could not grant 
service connection, as there is no medical opinion linking 
the claimed asbestosis to the Veteran's asbestos exposure in 
service.  

The Veteran indicated during his April 2008 hearing that no 
doctor had ever related any lung condition he had to asbestos 
exposure during service or any other aspect of his service.  

There is only a single medical opinion in the Veteran's 
claims folder concerning whether asbestosis is related to 
service.  The November 2008 VA examination report includes 
the examiner's opinion that as only four of the Veteran's 41 
years of asbestos exposure were in the military, even if he 
was to develop an asbestos-related disease in his lifetime, 
"it would be less likely than not caused by or related to 
military service and more likely than not caused by or 
related to civilian work."

The Board notes that the Veteran has asserted that he had a 
phlegm-producing cough in service, and that this was the 
early stages of his lung condition.  Although the Veteran is 
competent as a lay witness to testify that he had a recurring 
cough during service, the Veteran is not competent to 
associate the cough with any current lung condition.  Such an 
opinion is medical in nature, and requires medical training 
for competency.  See Routen, 10 Vet. App. at 186.

Further, the Veteran indicated that the first time he ever 
sought treatment for a lung condition was 1999, as part of 
the litigation of an asbestos claim, over 40 years after his 
separation from service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

The Board finds, therefore, that even if the Veteran had a 
currently-diagnosed asbestosis, service connection would not 
be warranted as there is no competent medical opinion 
indicating a nexus between the disease and his service.




ORDER

Service connection for asbestosis is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


